Citation Nr: 1516304	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from July 1961 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran contends that he has hypertension that is either directly related to his military service or, in the alternative, is secondary to his service-connected PTSD.  

A review of the Veteran's service treatment records (STRs) does not reveal any diagnosis of, or treatment for hypertension.  However, a record dated February 1976 indicates that the Veteran had a blood pressure reading of 130/100.  At that time he was advised to return in one week for follow-up blood pressure readings.  At the follow-up appointment, the Veteran's plod pressure was 118/88, 120/70, and 120/80.  A blood pressure check in April 1976 indicates that his blood pressure was 130/78.  In August 1976, the Veteran complained of having dizziness off and on; his blood pressure was 116/82.  His retirement examination in October 1987 revealed blood pressure of 114/84.

According to post-service medical records, the earliest documented diagnosis of hypertension was in February 2004.  Since that time, the Veteran has submitted several letters from a private physician, P.S., M.D., dated in July 2010 and September 2010, both of which indicate that the Veteran's hypertension could be related to his PTSD.  

The Veteran also contends that he has obstructive sleep apnea that is directly related to his military service.  

A review of the Veteran's STRs show no treatment for, or diagnosis of sleep apnea or other sleep disorders.  According to post-service medical records, at a sleep study in March 2004, the Veteran reported symptoms of loud snoring, talking in his sleep, and being restless and fidgety since 1964.  In April 2004, the Veteran was given a diagnosis of obstructive sleep apnea.  While his medical records contain no opinion relating his sleep apnea to his military service, the Veteran has long maintained that he has experienced symptoms of sleep apnea since military service.  The Board notes that the Veteran is competent to report symptomatology such a snoring and stopping breathing in service which must be considered in reaching a medical opinion.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's representative has also argued that there is a medical basis for concluding that sleep apnea has been caused or aggravated by the service-connected PTSD.

A remand by the Board or by the Court confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

In November 2012, the matter came before the Board and a remand was issued so that the Veteran could be afforded a VA examination in connection with both claims.  Particularly, the VA examiner was asked to provide an opinion as to whether the Veteran's hypertension was at least as likely as not directly related to service, or in the alternative, at least as likely as not secondary to his PTSD.  In answering these questions, the VA examiner was specifically requested to address and consider the blood pressure readings contained in the Veteran's STRs.  The VA examiner was also requested to provide an opinion as to whether the Veteran's obstructive sleep apnea was at least as likely as not directly related to his service.  In reaching that conclusion, the examiner was asked to consider the Veteran's history of having had symptoms typical of sleep apnea since his time in military service.  

In February 2013, the Veteran was afforded a VA examination in connection with his claims.  In the resulting VA examination report, the examiner stated that it was less likely than not that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, the examiner stated that, according to uptodateonline.com, the pathogenesis of primary hypertension was poorly understood.  He then stated that nowhere in that article was PTSD mentioned as causing hypertension.  He also stated that looking at the Veteran's medical treatment records from Richmond, Virginia, the blood pressure readings were all normal while the Veteran was on medication.  It was consequently concluded that there had been no worsening or aggravation of blood pressure.  Although the rationale provided purported to address the issue of hypertension as secondary to PTSD, the VA examiner did not provide an opinion on whether PTSD had in fact caused or made worse the hypertension without regard to medications.  In other words, it is within the realm of possibilities that the hypertension would be less disabling had PTSD not had some effect on it, even to the extent that hypertension might not have required medication except for the effects of PTSD.  Such a question was not addressed.  Finally, the Board points out that the VA examiner did not address or consider the Veteran's in-service blood pressure readings, as directly requested in the Board's previous remand.  

With regard to the VA examination for obstructive sleep apnea, the VA examiner provided an opinion that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by military service.  As a rationale, the examiner stated, "I do not see anywhere in [the claims file] service records that sleep apnea existed while in service."  He did not provide any additional reasoning; nor did he address the Veteran's own history of experiencing symptoms typical of sleep apnea since military service.  

The Board also notes that in its February 2015 appellate brief, the Veteran's representative made arguments raising the theory that obstructive sleep apnea may be secondary to service-connected PTSD.  

Given the above, the Board finds that the February 2013 VA examination report left unanswered several questions that must be directly addressed by medical opinion evidence before the record is sufficiently complete for the Board to arrive at a decision.  As such, the case is remanded to the agency of original jurisdiction (AOJ) for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the February 2013 examination so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be sought from a similarly qualified VA clinician.  (If further examination or testing is needed, this should be undertaken.)  The claims file and a copy of this remand must be provided to the examiner.  

The examiner should be asked to provide opinions as to the following:

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present hypertension, began in or is related to his period of active military service.  In addressing this question, the examiner must consider the Veteran's blood pressure readings that were recorded in his STRs.  The examiner should explain how the evidence supports or contradicts the Veteran's theory that in-service activities led to his current hypertension.

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present hypertension, is related to his service-connected PTSD.  With regard to this opinion, the examiner must consider the 2010 opinions given by Dr. P.S.  The examiner should explain how the evidence supports or contradicts the Veteran's theory that his service-connected PTSD caused or made worse his hypertension.  The examiner should specifically address whether hypertension has worsened because of PTSD to the point that medication is now required for control.

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present obstructive sleep apnea, either began in or was caused by his military service.  In addressing this question, the examiner should consider the Veteran's symptoms he reportedly experienced in service and since, even if not specifically noted in the record.  The examiner should explain how the evidence supports or contradicts the Veteran's theory that in-service symptoms led to his current problems.  The medical reasons for accepting or rejecting the Veteran's report of continued symptoms since service should be set forth in detail.  

Whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's present obstructive sleep apnea, is related to his service-connected PTSD.  With regard to this opinion, the examiner must consider the December 2012 National Institutes of Health study cited in the February 2015 appellate brief.  The examiner should explain how the evidence of record supports or contradicts the Veteran's theory that his service-connected PTSD has caused or made worse his obstructive sleep apnea.  

A rationale must be provided for any opinion given and should be supported with citation to evidence in the record, medical treatise evidence, or known medical principles.  

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  (If another examination is required to provide an answer, the examination should be scheduled.)

2. Thereafter, the AOJ should review the medical opinion evidence to ensure compliance with this remand.  Should the resulting opinion be deficient in any way, it must be returned to the VA examiner for correction.

3. After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issues on appeal.  If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

